Name: Commission Regulation (EC) No 2777/1999 of 27 December 1999 on the supply of vegetable oil as food aid
 Type: Regulation
 Subject Matter: cooperation policy;  processed agricultural produce
 Date Published: nan

 EN Official Journal of the European Communities28. 12. 1999 L 334/9 COMMISSION REGULATION (EC) No 2777/1999 of 27 December 1999 on the supply of vegetable oil as food aid THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1292/96 of 27 June 1996 on food-aid policy and food-aid management and special operations in support of food security (1), and in par- ticular Article 24(1)(b) thereof, (1) Whereas the abovementioned Regulation lays down the list of countries and organisations eligible for Community aid and specifies the general criteria on the transport of food aid beyond the fob stage; (2) Whereas, following the taking of a number of decisions on the allocation of food aid, the Commission has allo- cated vegetable oil to certain beneficiaries; (3) Whereas it is necessary to make these supplies in accordance with the rules laid down by Commission Regulation (EC) No 2519/97 of 16 December 1997 laying down general rules for the mobilisation of prod- ucts to be supplied under Council Regulation (EC) No 1292/96 as Community food aid (2); whereas it is neces- sary to specify the time limits and conditions of supply to determine the resultant costs; (4) Whereas, in order to ensure that the supplies are carried out for a given lot, provision should be made for tenderers to be able to mobilise either rape-seed oil or sunflower oil; whereas the contract for the supply of each such lot is to be awarded to the tenderer submit- ting the lowest tender, HAS ADOPTED THIS REGULATION: Article 1 Vegetable oil shall be mobilised in the Community, as Community food aid for supply to the recipient listed in the Annex, in accordance with Regulation (EC) No 2519/97 and under the conditions set out in the Annex. The supply shall cover the mobilisation of vegetable oil produced in the Community. Mobilisation may not involve a product manufactured and/or packaged under inward processing arrangements. Tenders shall cover either rape-seed oil or sunflower oil. Tenders shall be rejected unless they specify the type of oil to which they relate. The tenderer is deemed to have noted and accepted all the general and specific conditions applicable. Any other condition or reservation included in his tender is deemed unwritten. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 December 1999. For the Commission Margot WALLSTRÃ M Member of the Commission (1) OJ L 166, 5.7.1996, p. 1. (2) OJ L 346, 17.12.1997, p. 23. EN Official Journal of the European Communities 28. 12. 1999L 334/10 ANNEX LOTS A, B, C and D 1. Action Nos: 16/99 (A); 18/99 (B); 19/99 (C); 23/99 (D) 2. Beneficiary (2): WFP (World Food Programme), via Cristoforo Colombo 426, I-00145 Roma. tel.: (39  6) 65 13 29 88; fax: 65 13 2844/3; telex: 626675 WFP I 3. Beneficiary's representative: to be designated by the recipient 4. Country of destination: A: Sierra Leone; B: East Timor; C: Liberia; D: North Korea 5. Product to be mobilised: refined rape-seed oil or refined sunflower oil 6. Total quantity (tonnes net): 3 730 7. Number of lots: 4(A: 500 tonnes; B: 1 239 tonnes C: 491 tonnes; D: 1 500 tonnes) 8. Characteristics and quality of the product (3) (4) (6): see OJ C 114, 29.4.1991, p. 1 (III.A.(1)(a) or (b)) 9. Packaging: see OJ C 267, 13.9.1996, p. 1 (10.8.A, B and C(2)) 10. Labelling or marking (5): see OJ C 114, 29.4.1991, p. 1 (III.A(3))  Language to be used for the markings: A, C and D: English; B: Portuguese  Supplementary markings:  11. Method of mobilisation of the product: mobilisation of refined vegetable oil produced in the Community. Mobilisation may not involve a product manufactured and/or packaged under inward-processing arrangements. 12. Specified delivery stage: free at port of shipment 13. Alternative delivery stage:  14. a) Port of shipment:  b) Loading address:  15. Port of landing:  16. Place of destination:   port or warehouse of transit:   overland transport route:  17. Period or deadline of supply at the specified stage:  first deadline: A and C: from 7 to 27.2.2000; B and D: from 14.2 to 5.3.2000  second deadline: A and C: from 21.2 to 12.3.2000; B and D: from 28.2 to 19.3.2000 18. Period or deadline of supply at the alternative stage:  first deadline:   second deadline:  19. Deadline for the submission of tenders (12 noon, Brussels time):  first deadline: 11.1.2000  second deadline: 25.1.2000 20. Amount of tendering guarantee: EUR 15 per tonne 21. Address for submission of tenders and tendering guarantees (1): Bureau de l'aide alimentaire, Attn Mr T. Vestergaard, BÃ ¢timent Loi 130, bureau 7/46, Rue de la Loi/Wetstraat 200, B-1049 Bruxelles/Brussel; telex: 25670 AGREC B; fax: (32 2) 296 70 03/296 70 04 (exclusively) 22. Export refund:  EN Official Journal of the European Communities28. 12. 1999 L 334/11 LOT E 1. Action No: 24/99 2. Beneficiary (2): WFP (World Food Programme), via Cristoforo Colombo 426, I-00145 Roma. tel.: (39  6) 65 13 29 88; fax: 65 13 2844/3; telex: 626675 WFP I 3. Beneficiary's representative: to be designated by the recipient 4. Country of destination: Afghanistan via Riga 5. Product to be mobilised: refined rape-seed oil or refined sunflower oil 6. Total quantity (tonnes net): 262 7. Number of lots: 1 8. Characteristics and quality of the product (3) (4) (6): see OJ C 114, 29.4.1991, p. 1 (III.A.(1)(a) or (b)) 9. Packaging: see OJ C 267, 13.9.1996, p. 1 (10.4.A, B and C(2)) 10. Labelling or marking (5): see OJ C 114, 29.4.1991, p. 1 (III.A(3))  Language to be used for the markings: English  Supplementary markings:  11. Method of mobilisation of the product: mobilisation of refined vegetable oil produced in the Community. Mobilisation may not involve a product manufactured and/or packaged under inward-processing arrangements. 12. Specified delivery stage: free at port of shipment 13. Alternative delivery stage:  14. a) Port of shipment:  b) Loading address:  15. Port of landing:  16. Place of destination:   port or warehouse of transit:   overland transport route:  17. Period or deadline of supply at the specified stage:  first deadline: from 31.1 to 20.2.2000  second deadline: from 14.2 to 5.3.2000 18. Period or deadline of supply at the alternative stage:  first deadline:   second deadline:  19. Deadline for the submission of tenders (12 noon, Brussels time):  first deadline: 11.1.2000  second deadline: 25.1.2000 20. Amount of tendering guarantee: EUR 15 per tonne 21. Address for submission of tenders and tendering guarantees (1): Bureau de l'aide alimentaire, Attn Mr T. Vestergaard, BÃ ¢timent Loi 130, bureau 7/46, Rue de la Loi/Wetstraat 200, B-1049 Bruxelles/Brussel; telex: 25670 AGREC B; fax: (32 2) 296 70 03/296 70 04 (exclusively) 22. Export refund:  EN Official Journal of the European Communities 28. 12. 1999L 334/12 Notes: (1) Supplementary information: AndrÃ © Debongnie (tel. (32 2) 295 14 65), Torben Vestergaard (tel. (32 2) 299 30 50). (2) The supplier shall contact the beneficiary or its representative as soon as possible to establish which consignment documents are required. (3) The supplier shall deliver to the beneficiary a certificate from an official entity certifying that for the product to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. The radioactivity certificate must indicate the caesium-134 and -137 and iodine-131 levels. (4) The supplier shall supply to the beneficiary or its representative, on delivery, the following document:  health certificate. (5) Notwithstanding OJ C 114 of 29.4.1991, point IV.A(3)(c) is replaced by the following: the words European Community . (6) Tenders shall be rejected unless they specify the type of peas to which they relate.